 FISHERMEN'S MARKETING ASSOCIATION OF WASHINGTON, INC. 189notice to modify is given the contract will be renewed for another fullterm.As the contract is unambiguous in this respect, there is no roomfor any inference that the Intervenor in fact intended to terminate thecontract when it gave notice of a desire to modify.Under these cir-cumstances, we find that on March 7,1955, when the petition herein wasfiled, the contract had already renewed itself for another year.Oncethe contract renewed itself on January 1, 1955, those limitations setforth in Section 8 (d) of the Act on the duty to bargain during the termof an agreement 4 were, of course, applicable. Negotiations for changesafter January 1, 1955, in existing terms of the contract were entirelyvoluntary rather than mandatory .5Under these circumstances, we findthat the proposal for modification of the contract and the action'takenthereon did not unstabilize the existing contractual relationship be-tween the parties to such an extent as to preclude the application ofour usual contract-bar rules.As the petition was filed during theterm of the automatically renewed contract,s it was untimely filed andthe existing contractual relationship constitutes a bar.We shalltherefore dismiss the petition.[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.4 Section 8 (d) provides in part that the duty to bargain in good faith"shall not beconstrued as requiring either party to discuss or agree to any modification of the terms11and conditions contained in a contract for a fixed period... .5 The modification clause states that the contract is renewed"subject . . . to suchchanges as may be mutually agreed upon. 11We construe this language as not waivingthe right of either party under Section 8(d) to refuse to bargain,after the automaticrenewal of the contract,about any matters contained therein.6 Contrary to the Petitioner's contention,we find that the document executed on March25, 1955,was not a new contract,superseding the automatically renewed contract, butin substance merely incorporated in the renewed contract modifications agreed to by theparties, a procedure contemplated by the "modification clause" of the old contract quotedin the text,above.Fishermen'sMarketing Association ofWashington,Inc.andPacificCoast Fishermen'sUnion,affiliated with Seafarer'sInternational Union of North America,AFL, Petitioner.CaseNo. 19RC 1605. October 4, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Immel, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.114 NLRB No. 49. 190DECISIONS OF NATIONAL LABOR RELATJONS BOARDUpon the entire record in this case, the Board finds :1.Fishermen's Marketing Association of Washington, Inc., hereincalled the Association, is engaged in commerce within the meaningof the Act.'2.The Petitioner 2 is a labor organization claiming to representcrewmen employed on bottom fishing vessels operating out of PugetSound ports.3.The Petitioner seeks to represent a unit of all crewmen of bottomfishing boats "employed by members of the Fishermen's MarketingAssociation ofWashington, Inc."The Association opposes the pe-tition.The Association is a nonprofit cooperative marketing association,organized and operating under the Federal Fisheries Act of 1934,3 andthe laws of the State of Washington. Its purpose is to market fishcaught by its members.Membership in the Association is limited tofishermen who are actually engaged in bottom fishing. This includesvessel captains who own vessels, captains who do not own vessels, andordinary crewmen.Approximately 90 captains are Association mem-bers; the number of crewmen who are Association members is notshown.Each member pays a membership fee of the same amount andeach enjoys the same membership privileges.The members of the Association are substantially the same groupthat were members of the now disbanded Otter Trawlers Union, Local53 4As a marketing agency, the Association enters into individualagreements with dealers in the State of Washington, whereby the lat-ter agree to purchase their fish requirements from Association mem-bers.The Association, on behalf of its members, also negotiates aschedule of fish prices with the dealers.The members sell their fishto the dealers at the existing schedule which, from time to time, is re-negotiated by the Association.The Association owns no boats, fur-nishes no equipment, gear, or supplies, does not hire crewmen, exer-cises no control over the fishing operations of its members, and doesnot acquire title to the fish that is caught by its members.3During 1954, members of the Association caught fish valued at approximately$2,145,000, over $100,000 of which was sold, through the Association, to fish dealers.Each of such fish dealers had out-of-State sales in excess of $50,000 during 1954. SeeJonesboro Grain Drying Cooperative,110 NLRB 481.2 The name of the Petitioner appears in the caption as amended at the hearing.3 48 Stat. 12134In September 1952 the Board, noting that no exceptions had been filed thereto, andstating expressly that it was not passing on the merits, adopted the findings of a TrialExaminer that Otter Trawlers Union, Local 53, functioned in the dual capacity of anemployer and a labor organization; and ordered it to cease and desist from bargainingfor and representing employees who work for vessel owners and captains.The TrialExaminer had found that the union, on behalf of crewmen, entered into bargaining con-tracts with individual boat owners and captains , and, on behalf of boat owners, negotiatedfish sales with fish dealers.Otter Trawlers Union, Local53, 100 NLRB 1187. OtterTrawlers Union, Local 53, was disbanded on November 5, 1952. FISHERMEN'S MARKETING ASSOCIATION OF WASHINGTON, INC. 191Fishing boats captained by Association members carry a crew offrom 2 to 5 men. The captain is in complete charge of his boat.Heselects and hires his crew, assigns particular duties to them, de-termines the time of departure and arrival, and selects the fishingground.The captains, or the owners of the vessels, have "the respon-sibility" of making "deductions" for social security, unemploymentcompensation, and withholding taxes.Under the captains' direction,the crews prepare the fishing equipment and take care of the gear be-fore leaving port; man the boats while at sea; catch, clean, and icedown fish ; and, on return to port, sort and unload fish, and wash theboats down.A fishing trip usually lasts about 2 weeks.Upon return to port,the following disposition is made by Association members of the pro-ceeds of a catch : From the gross amount received there is deducted auAssociation assessment and the cost of ice, gasoline, oil, and variousother operating expenses of the trip; thirty-seven percent of the re-mainder, the so-called "net stock," goes to the boat's owner as theboat's share of the proceeds; and from the balance, there is deductedthe cost of food consumed on the trip and what is then left is dividedequally among the captain and crew. This arrangement was adoptedin November 1952 by a vote of the Association membership at a timewhen the Association was being organized.During its existence, theabove-mentioned Otter Trawlers Union, Local 53, functioned undera substantially similar arrangement.The chief difference in thesearrangements concerns the percentage of the "net stock" that is allo-cated to the boat owner. Thus, unlike the flat 37-percent arrangementthat exists under the Association practice, under the earlier practicethe boat's share was a percentage based on the number of fishermen ona vessel.The latter varied between 331/3 and 40 percent.The Petitioner contends that there has been "a sufficient delegationof employer function to the Fishermen's Marketing Association ofWashington, Inc.," to render appropriate "a multi-employer unitcomprising the members of the Association."To support this con-tention, the Petitioner argues, in substance, that because of employeeparticipation in the Association, because of the Association arrange-ment fixing the boat's share of the proceeds of a catch, and becauseof the Association's power to negotiate the market price of the fishsold by Association members, the Association is in effect bargainingwith the crewmen, on behalf of their employers, with respect to crew-men's wages.'5 Thus the Petitioner asserts in the brief it filed with the Board : "The change in theboat's share was a change in wages [because it was] a direct change in the crew'sshare. . . . But where the employers collectively bring the employees into one organizationwith them and by procedures within the organization obtain the acquiescence of theemployees in proposed prices, such as the 20-percent reduction, and then negotiate thereduction,it seems to us that the employers have adjusted wages with the employees." 192DECISIONSOF NATIONALLABOR RELATIONS BOARDWe do not find merit in the Petitioner's position. The facts statedabove clearly show, we believe, that an employment relationship existsbetween the crewmen on the one hand and the boats' owners and cap-tains on the other, and that the latter are in fact the employers of thecrewmen.6Indeed, the Petitioner does not appear to assert thecontrary.Nor do we perceive that the relationship that exists among the crew-men, boat owners, and captains within the Association constitutesthe Association the labor relations representative of the employers ofthe crewmen. It is true, as the Petitioner asserts, that under the ex-isting arrangement the amount of the proceeds of a catch that is allo-cated to the boat's share, as well as the price at which the catch is mar-keted, affect the share that the crew will receive from the proceeds.But this fact, even when conjoined with the fact that crewmen have'a voice in the determination of Association policy, does not establishthat the Association has been cloaked with the mantle of "employerfunction."So far as the record shows, the Association was organ-ized for the purpose of promoting the interests not only of the cap-tains but the crewmen as well; and there is no showing that the Asso-ciation acts on behalf of the one group as distinguished from theother.No contention is made that crewmen and captains do not have equalmembership privileges or voting rights within the Association;' nordoes it appear that there is any limitation on the number of crewmenwho may join the Association. In these circumstances then, were weto adopt the Petitioner's unit contention, we would in effect be sayingthat the Petitioner may bargain on behalf of the crewmen with thecrewmen themselves.For to the extent that the crewmen may,through their numbers and votes, influence the policy of the Associa-tion, or even control it, the Association is in effect the collective voiceof the crewmen. The result the Petitioner seeks, therefore, would becontrary to reason, and certainly is not contemplated by the Act.We find, therefore, that no question affecting commerce exists con-cerning the representation of employees of the Association within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]s Cf.Alaska Salmon Industry,Ino.,110 NLRB 900.,Indeed, the Association's bylaws provide:"Each member shall have one vote and onevote only and the voting power of each member of the association shall be equal to thevoting power of each and every other member of the association."